 THE LINEN THREAD COMPANY,INC.607The Linen Thread Company,Inc.andTextileWorkersUnion ofAmerica,AFL-CIO.Case No. 10-CA-41941.March 19, 1963DECISION AND ORDEROn December 26, 1962, Trial Examiner Wellington A. Gillis issuedhis Intermediate Report in the above-entitled proceeding, finding thatRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the attached Intermediate Report.There-after, the Charging Party filed exceptions to the Intermediate Reportand a supporting brief.Pursuant to the provisions of 3(b) of the Act, the Board has dele-gated its powers in connection with this case to a three-member panel[Chairman McCulloch and Members Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Charging Party's exceptions and brief, and theentire record in this case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.[The Board dismissed the complaint.]INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge filed on March 12, 1962, by Textile Workers Union of America,AFL-CIO, hereinafter referred to as the Union, the General Counsel for the Na-tional Labor Relations Board issued a complaint on April 16, 1962, against TheLinen Thread Company, Inc., hereinafter referred to as the Company or the Re-spondent, alleging that the Respondent, on and after September 12, 1961, failed andrefused to reemploy former employees William Stamps and Johnny Johnson becauseof their union activities,in violation of Section 8(a)(3) and(1) and Section 2(6)and (7) of the National Labor Relations Act, as amended (61 Stat 136), hereinafterreferred to as the Act.The Respondent thereafter filed an answer to the complaintdenying the commission of any unfair labor practicesThereafter, pursuant to notice, a hearing was held in Anniston, Alabama, beforeTrial Examiner Wellington A. Gillis, at which all parties were represented by counsel.All parties were afforded full opportunity to be heard, to examine and cross-examinewitnesses,to introduce evidence pertinent to the issues,and to submit argument.Timely briefs were subsequently filed by counsel for the General Counsel, the Charg-ing Party,and the Respondent.Upon the entire record in this case, and from my observation of the witnesses, andtheir demeanor on the witness stand, and upon substantial, reliable evidence "con-sidered alongwith the consistency and inherent probability of testimony"(UniversalCamera Corporation v. N L R B.,340 U.S 474, 496), I make the following:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Linen Thread Company,Inc., is a Delaware corporation, maintainingan officeand place of business at Blue Mountain,Alabama, whereit is engaged in the manu-facture and sale of fishing nets and related textileproducts.Duringthe 12-monthperiod immediately preceding the issuance of the complaint,the Respondent sold141 NLRB No. 59. 608DECISIONSOF NATIONAL LABOR RELATIONS BOARDand shipped textile products valued in excess of $50,000 from its Blue Mountain,Alabama, plant directly to customers located outside the State of Alabama.Theparties agree, and I find, that the Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDThe parties agree, and I find, that Textile Workers Union of America, AFL-CIO,is a labor organizationwithin themeaningof Section 2(5) of the Act.HI. THE ALLEGED UNFAIR LABOR PRACTICESThe IssueThe issue presented by the pleadings in this case is whether the Respondent, onand after September 12, 1961, failed or refused to employ former employees WilliamStamps and Johnny Johnson because of their activities on behalf of the Union.Background FactsDuring a 4- or 5-week period in the fall of 1960, the Company found it economicallynecessary to lay off approximately 100 employees throughout its mill operations.Among those laid off for lack of work were two employees in the shipping department,William Stamps and Johnny H. Johnson, whose alleged efforts to achieve reemploy-mentwith the Respondent have been unsuccessful and form the basis for the allegedunlawful conduct attributed to the Respondent in this proceeding.Stamps was first employed by the Respondent in September 1952 as a handler inthe shipping department.Thereafter, with the exception of a 6-month period in1953, an 8-month period in 1955, and a 6-week interval in 1956, Stamps was con-tinuously employed by the Respondent in one of several departments and in oneof several job classifications, including baling, ring frame doffer, and handler, untilhe was laid off for lack of work on October 25, 1960. At the time of his layoffStamps had been employed as a shipper or shipping clerk,' in the shipping departmentsince July 1958. Johnson was first employed by the Respondent in April 1959 as ahandler in the shipping department. Subsequently he was reclassified as a shippingclerk, in which classification he was employed at the time of his layoff on October 28,1960.Although occasionally performing other job functions in his spare time, his18-month employment with the Respondent was confined to that of handler andshipping clerk in the shipping department.At the time of their respective layoffs,both employees were told that their jobs were being eliminated, or more specificallyin the case of Stamps, that his job was being combined with the stencilingclassification?That bothStampsand Johnson were active adherents on behalf of the Unionand its attemptto organizethe Respondent's plant, before and after their layoffs,is undisputed,as isthe fact that the Respondent and its officials, including RichardC.Moyer, personnel director, were aware and had knowledge of their union activi-ties.Thus, during the Union's organizing campaign prior to an election held onAugust 24, 1960, Stamps and Johnson wore union buttons and caps, distributed unionliterature to employees at the plant gates, and Johnson was an observer for the Unionduringthe election, which was lost by the Union. The names of both employees wereamong some88 names included in a full-page preelection advertisement appearing inThe Anniston Star on August 14, 1960, condemning the newspaper for its antiunion'Company records reflect the classification to be that of shipper, while, based uponrecord testimony,It appears that such classification Is commonly referred to as that ofsbtpping clerkAs it appears that they are one and the same, for the sake of con-sistency In this report, the latter will be used hereinafter.2 The facts disclosed that the Respondent,while laying off Stamps and Johnson becauseof lack of work in the shipping clerk category, retained one employee in that classificationWhile technically there may exist a question as to whether, as contended by the Respond-ent, the jobs held by Stamps and Johnson were in fact abolished because the Respondentdid not expect the work to increase thereafter to the extent of requiring additional ship-ping clerks, the issue Is moot in view of the fact that (a) as of the date of the hearing,no one had been hired or recalled as a shipping clerk, and(b)as hereinafter reflected,assuming an unemployment status most advantageous to both employees in connectionwith the Respondent'shiring policy,neither Stamps nor Johnson was prejudiced in hisefforts to obtain employment between September 12, 1961, the start of the 10(b) period,and the latter part of October 1961,when any job seniority either might have had wouldhaveterminated. THE LINENTHREADCONIPANY, INC.609editorial policy, setting forth with specificity the need for a union at the Respondent'splant, and seeking public acceptance of the Union on behalf of employee union ad-herents.In addition, Stamps and Johnson, among others, had testified on behalfof the Union in an unfair labor practice hearing on July 26, 1960, involving allegedSection 8(a) (1) conduct on the part of the Respondent.3Subsequent to their layoffs in October 1960, and up until another election inMarch 28, 1962, in which the Union was again unsuccessful, Stamps and Johnson, ona number of occasions dating from February 1961, assisted union officials in thedistribution of union literature at the plant gates, which activity was observed bycompany officials entering and leaving the premises.On such occasions, Stamps andJohnson were the only laid-off employees engaged in the literature distribution.Apart from this, Stamps, for approximately 1 year prior to the March 1962 election,worked for or assisted the Union's regional director in organizing activity generally,for which he received compensation in the amount of $50 a week.According to the testimony of Stamps, on a number of occasions between February1961 and March 1962, he attempted in one manner or another to obtain employ-ment with the Respondent, and similarly, based upon the testimony of Johnson, he,on four occasions between December 1960 and February 1962, made inquiries con-cerning employment at the mill.Before evaluating the record evidence pertainingto these alleged employment attempts, it would appear that, in the interest of afford-ing a clear understanding of that which is involved in this case, a recitation of thehiring policy adhered to by the Respondent during times material will serve tonarrow the factual issue presented.For many years prior to the summer of 1961, foremen and supervisors were clothedwith the responsibility and authority to do their own hiring, and, in this manner,the employment of personnel was accomplished.Thus, during this period, it hadbecome standard practice for people seeking employment, including employees onlayoff status, to make job inquiries of the mill foremen.However, in June 1961,when the Company established its personnel office, this policy was changed and sincethat time foremen have not had such authority, all hiring having been accomplishedthrough the personnel office.Accordingly, since June 1961, applicants for employ-ment, whether former employees or not, must, in order to be considered for jobopenings, apply at the personnel office.Credible record evidence, including thecredited testimony of Frances Cotton, formerly the switchboard operator and present-ly the personnel assistant, who, although having changed position titles, has, sinceits establishment, been in charge of handling job applications in the personnel office,the policy formulated and the procedure followed with respect to the Respondent'semployment practices, is as follows: (a) A laid-off employee has seniority, as to thejob held when laid off, for a period of 12 months, during which time he is entitledto be recalled in the event that the job opens up.Thereafter, although he may berecalled to the job if it should become available, he no longer has seniority on thejob or is entitled by right to be recalled; 4 (b) for reasons relating to the seasonalnature of a part of the Respondent's operations, an employee who is laid off butwhose job has not been abolished is not considered for permanent employment inanother job during his layoff; (c) an employee whose job has been abolished, in orderto be considered for any other job in the mill, must, like any other applicant, makeapplication at the personnel office; (d) on some occasions, but only when she knowsthat there are no openings, Cotton does not accept applications, and apprises theapplicant that there is nothing available.5To be considered for employment, how-ever, an applicant who has never worked for the Company must make written appli-cation at the personnel office (applications received in the mail are not accepted),while a former employee, although also required to apply at the personnel office,only has his name and former department taken down, unless he requests a writtenapplication.In either case, the written application or the memorandums containing'Judicial notice of that proceeding (Case No. 10-CA-4442, not published in NLRBvolumes), discloses the case to have been closed on March 20, 1961, upon compliance bythe Respondent with Trial Examiner Morton D. Freedman's recommended Section 8(a) (1)findings'Notwithstanding the General Counsel's attempt to show that such a seniority policydoes not exist,the testimony of several of his own witnesses supports the Respondent'sassertion to the contrary."On such occasions the exception to this is those instances where a prospective em-ployee has been referred to the personnel office by a relative employed in the mill or by aforeman who either is aware of the applicant's qualifications or has been approached byan employed relative, in which case the applicant admittedly is likely to receive someextra consideration 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe name of the former employee (which is also considered an application), is retainedby the personnel office for a week or 10 days, to be considered in filling any job whichmight become available during that time for which the applicant is qualified. Inthe event that nothing opens up during that time, because of the large number ofjob applicants at the mill,6 the written application in the case of the new applicant,and the memorandums containing the name of the former employee, are then de-stroyed and not thereafter used in filling job openings; and (e) at such time as thepersonnel office receives notification that a particular job has become available ina given department, it is the practice of the Respondent in filling the opening, in theevent that no employee on layoff status is entitled by seniority to the job, to considerqualified applicants from among its applications on hand, including any qualifiedapplicants who at the moment happen to be present in the personnel office.Anapplicant who appears to qualify for any particular job opening is sent by the person-nel office to the foreman or superintendent in whose department the opening hasoccurred and, if it is determined by the latter that the person is qualified, the applicantis then processed by the personnel office.In order to support the General Counsel's position that on and after September 12,1961, Stamps and Johnson were discriminatorily refused reemployment by the Re-spondent,7 it first must be shown that Stamps or Johnson made a proper applicationfor employment at a time during which a job was available for which he was qualified.Reemployment Efforts of StampsWith respect to efforts by Stamps to obtain employment subsequent to Septem-ber 12, 1961,8 the record discloses the following: 9aSince June 1961, on an average of between 25 and 50 applicants a week have soughtemployment at the personnel office.9 This is the sole issue in this proceeding.The complaint contains no allegation andthe General Counsel does not contend that the Respondent committed any IndependentSection 18(a) (1) conduct within the Section 10(b) period, that the layoff of Stamps andJohnson in October 1960 was other than lawful unfair labor practice charges in this re-gard having been dismissed and an appeal denied on January 31, 1961 (Case No. 10-CA-4580), or that, in failing to reemploy, either employee was entitled to recall under theRespondent's seniority policy8As Section 10(b) of the Act provides in pertinent part that no complaint shall Issuebased upon any unfair labor practice occurring more than 6 months prior to the filingof the charge, evidence of specific incidents reflecting a discriminatory refusal to reemployprior to September 12, 1961, would be relevant herein only for the purpose of supplyingan otherwise missing discriminatory motivation on the part of the Respondent for a re-fusal to reemploy during the actionable 10(b) period commencing September 12Although,for reasons hereinafter set forth, I deem it unnecessary for this purpose to specificallyresolve disputed testimony relating to employment efforts by Stamps during the pre-10(b)period, I find, based in part upon the credited testimony of Moyer, that on the tthree orfour occasions between February and August 1961 that Stamps allegedly made inquiriesofMoyer concerning reemployment, no jobs for which Stamps was eligible or qualifiedwere available.9As will be readily apparent to any who review the transcript and record of this pro-ceeding, the task of making factual determinations, particularly with respect to the timeelement, concerning Stamps and alleged matters of which he, perhaps more than anyoneelse, should be In a position to recall with some degree of certainty, is, to say the least,a most difficult undertakingDuring my experience as an examiner, I do not recall hav-ing come across an instance where a key witness appeared as continually confused as didStamps In testifying in this proceeding, or where the testimony of a witness contradictedearlier testimony as well as statements contained in any one of several pretrial affidavits,to the extent that the record here discloses with respect to Stamps.While I recognizethat a considerable amount of the testimony pertained to alleged happenings dating backover a period of time it is also a fact that the several affidavits sworn to by Stamps weremade at different intervals during the period, which affidavits, at least in part, were pre-pared, according to Stamps, with the aid of memorandums which had been recorded byStamps at the time that the events occurred.The record, which includes four affidavits,three of which were executed by Stamps in connection with his earlier unfair labor prac-tice charges, and dated January 4 and August 4 and 5, 1961, and March 20, 1962, isrepletewith inconsistent statements.It is something less than conceivable that underthe circumstances an employee, aggrieved by the unfair treatment allegedly accorded himby an employer over a period of time to the extent that such appears in the case ofStamps, would not have been able to recall with more exactness the events crucial to his THE LINEN THREAD COMPANY, INC.611(a) Stamps testified that in September 1961 he asked Moyer for a handling job inthe shipping department which he had heard was going to open up, and was told byMoyer that the job had already been given to Thomas Swancey, but that he couldkeep checking back, that something might open up on his old job.Although Moyerdid not recall this conversation, Moyer testified that Swancey was called back on atemporary basis to fill in for an injured employee.(b)According to Stamps, the next time he inquired about a job was in October1961, when he called Moyer on the telephone and asked him for employment, andwas told by Moyer that he did not have anything, but that he could keep checkingback.(c) In November 1961, according to Stamps, after having heard that Willis Cobbhad been fired from a baling job in the netting department, Stamps went to see Moyerand asked him for the job, and was told by Moyer that he could not use him on thatjob.Moyer credibly denied that Stamps ever talked to him about this job.i0(d) Stamps testified that in January 1962, after having been told by JimmyNunnally, a handler in the thread packing department, that he was going to quit thenext day, Stamps went to see Moyer about the job.When apprised by CottonthatMoyer was out of town on vacation, Stamps asked Cotton about the job, andwas told that she had been instructed that no one was to be hired on that job.Stamps testified that he subsequently learned that Max Studdard was hired on thatjob a week later, and when Stamps shortly thereafter inquired of Moyer as to whyStuddard had been hired for the job after he (Stamps) had asked for it, Moyer"didn't say anything."As to this incident, Cotton testified that Stamps came into the office and inquiredas to whether a job were open, without mentioning Nunnally, and that, as she hadnot yet been advised of Nunnally's having quit, she told Stamps that she did notknow of any openings.Moyer denied that Stamps ever inquired about the Nunnallyjob,which denial I credit, and, when questioned on the Nunnally-Studdard jobopening, testified that when Nunnally, a former employee who, because Studdardcould not be located, had been hired in the thread packing department, quit withoutnotice after having worked I week in January 1962, the job was given to Studdardbecause he had seniority on the job.Cotton, whose testimony as to this incident Icredit, corroboratedMoyer's statement that Nunnally had quit without notice andthat Studdard had seniority on that job.(e)Again in January 1962, Stamps went into the shipping department at the mill,called Shipping Department Foreman Thomas Harbin aside, and told him that hewould like to be able to go back to work in the shipping department.After ashort conversation, Harbin told Stamps that he did not have anything, and referredhim to the personnel office.iicase, or certainly with respect to statements relating to these events contained in pretrialaffidavits, had they in fact all taken placeWithout attempting to cite specific instances of Stamps' frailties on the witness standupon which in part I base my refusal to credit his testimony, it would seem to me veryunusual, to say the least, that Stamps, who testified that be did not, in November 1960,tella representative of the Board investigating his charges of unlawful discharge, any-thing about a specific matter concerning Moyer's allegedly having questioned him aboutunion activities at the time he was discharged, did not incorporate such matter in hisJanuary 4, 1961, affidavit submitted in support of his appeal of his case, yet decided toinclude a factual account of it in his affidavit of August 4, 1961, and again, in supportof his position in the instant proceeding, in his affidavit of March 20, 1962In any event, because of the evasive and hesitant manner in which Stamps frequentlyresponded to questions on cross as well as direct examination, coupled with the numerousinstances of inconsistency in his testimony, and based upon my observation of his de-meanor generally while on the witness stand, I have no alternative but to discredit histestimony to the extent that it conflicts with, or is uncorroborated by, the testimony ofCotton,Moyer, and Harbin, or other credited testimony.10 Stamps, whose testimony vacillated as to when this conversation took place, firsttestified that this happened in November 1961, then later in the hearing he testified thatthis occurred in February 1962, and that he also called Robert Young, netting departmentforeman, and asked for the Cobb job. Still later, after having again testified that thisoccurred in February, when questioned on cross-examination, Stamps testified that thishappened in November, and then decided it was February, which final recollection con-flicts with his statement in one of his pretrial affidavits.This is one of many instanceswhere Stamps, in testifying, admitted or indicated that he was confusedliDuring the conversation, which Stamps testified occurred in February 1962, but whichthe credited testimony of Harbin and Marvin Craighead, an employee who heard at least708-006-64-vol. 141-40 612DECISIONS OF NATIONAL LABOR RELATIONS BOARD(f)About the first of March 1962, having been led to believe by other employeesthatMoyer had rectified a situation when called to his attention involving an em-ployee who had been laid off out of seniority and corrected another which allegedlywas about to occur, Stamps approached Moyer and, after relating that which wasallegedly told him, asked Moyer, in effect, to recheck his seniority.Moyer agreed tocheck the records, and requested that Stamps get in touch with him in about 7 to 9days.Pursuant to Moyer's suggestion, Stamps called Moyer a week later, and, inreply to Stamps' question as to whether he had checked to see if there were otheremployees in the shipping department with less than his seniority, Moyer informedStamps that he had been laid off fairly.(g)According to Stamps, the last personal contact he had with Moyer occurredabout the middle of March 1962, when he again asked Moyer for a job, and, afterrelating an incident concerning his unsuccessful efforts to obtain employment else-where, asked Moyer if he thought that the reason for not being offered the outsidejob was because they had found out he was for the Union.Moyer allegedly repliedthat he never told anyone that Stamps was for the Union, and then added, "Thereis one thing for sure, Stamps, we don't like the Union in our plant."Moyer recalledthis incident, but denied that he ever made any such statement concerning the Union.For reasons set forth elsewhere in this report, concerning Stamps' credibility, I creditMoyer's denial.In addition to the above specific instances of Stamps' efforts to obtain employment,Stamps testified that from February 1961 until the following December he applied fora job every 2 weeks, and from December 1961 until the middle of March 1962 hemade application weekly at the Company. According to Stamps, each time he talkedwith Cotton, and on each occasion he asked Cotton for permission to see Moyer anddid not ask her for a job, but that, except when he saw Moyer sitting at his desk,Cotton would ask him his name and whether he was looking for employment, and,upon receiving Stamps' affirmative answer, Cotton would tell him that there was nowork available.Cotton, on the other hand, testified that, from December 1961,when Stamps for the first time talked to her about a job, until the middle ofFebruary 1962, Stamps talked to her four or five times, each time asking her if theCompany had any work available, to which she replied that there was nothing open.Cotton further testified that at no time that Stamps applied for a job was there ajob open.Because I was generally impressed with her demeanor on the witnessstand and the straightforward manner in which she unhesitantly responded toquestioning, I credit Cotton's testimony in this regard, and, consistent with my earliercredibility findings, do not credit the testimony of Stamps to the extent that it con-flictswith that of Cotton.Reemployment Efforts of JohnsonConcerning the three attempts of Johnson to obtain reemployment with the Com-pany since September 12, 1961,12 the record discloses that, although Johnson, byhis own admission, at no time applied at the Company's personnel office, once inNovember 1961, and again in January 1962, he talked with Harbin in the shippingdepartment at the plant and asked him for a job.On each occasion Harbin toldhim that he did not have anything available.Then, sometime during the early part of February, according to Johnson, becauseallegedly he had been lead to believe that a handling job would be opening up soon,Johnson again approached Harbin in the shipping department.Without mentioningto Harbin anything about a handling job, Johnson asked for employment, to which,according to Johnson's testimony, Harbin replied that "Mr. Moyer wasn't going tolet him put me back to work." According to Johnson, Harbin did not explain the rea-son for Moyer's alleged mandate, nor does it appear that one was requested by John-a part of this conversation, placed In January, Harbin asked Stamps if he had not found"one of those steel-paying jobs yet," which reference could have been either to a higherpaying job, as contended by Harbin, or to the commonly known fact that most steelplants are union organized,and told Stamps that he had nothing to say to him,indicat-ing, in obvious reference to an earlier unfair labor practice proceeding, that be did notintend or want to go back to court.According to Stamps,but not recited in either Harbin'sor Craighead's version,when asked by Stamps for an explanation of "steel-paying jobs,"Harbin said,"You know,they're organized."1The only othertime since Johnson's layoff in October 1960 that Johnson inquiredabout employment occurred in December 1960 during the pre-10(b) period when he askedHarbin for a job and was told that he would be kept in mind if something becameavailable. THE LINEN THREAD COMPANY, INC.613son.Harbin denied the "Moyer" statement attributed to him by Johnson, and testi-fied that on this occasion, which occurred along about the first week in Januaryrather than in February 1962, when Johnson inquired as to whether there wereany openings, Harbin told him that his department was filled up, that he could usesome extra help, "but they won't let me put on any extra help."Although, in theabsence of a showing that a job was available at the time for which Johnson wasqualified, a resolution of the credibility issue on this point does not appear necessary,I find Harbin's version to more accurately reflect the true fact situation and credit histestimony on this point, in part, because, up to this time no mention had ever beenmade of Johnson's union activities, he had never once talked with Moyer during the16-month period since his layoff, and, were Johnson's version correct, it would appearnatural, contrary to the alleged fact, for Johnson to have inquired of Harbin thereason for Moyer's prejudicial instructions to him.ConclusionsAs set forth earlier, the General Counsel contends, and the Respondent denies,that since September 12, 1961, Stamps and Johnson have been refused reemploy-ment because of their union activities.Nothwithstanding Moyer's self-serving testi-monialstatement to the effect that the Respondent is not opposed to umons, there islittlequestion in my mind but that the Respondent, based in part upon its pastvigorous opposition to the Union, as reflected in the record of the earlier unfairlabor practice proceeding in Case No. 10-CA-4442, does not look with favor uponthe Union's efforts to organize its plant.An inference might properly be drawnfrom this that the Respondent, in the course of hiring new employees from timeto time, would not knowingly swell its employee ranks with union adherents.Thatboth Stamps and Johnson were known by the Respondent to have been other thancasually interested in the Union's efforts to organize its mill operations is undisputed.However, and with full recognition of this fact, unless it can be shown by reliablerecord evidence that the Respondent either did not in practice adhere to its hiringpolicy, and particularly the requirement that applicants must, to be considered eligiblefor employment, apply at the personnel office (as distinguished from foremen), or, infailing to reemploy either Stamps or Johnson, did not render him the same em-ployment considerations accorded any other applicant for employment, by refusingto consider him for employment at a time when there was a job available for whichhe had properly applied and was qualified or eligible under its hiring policy, theRespondent cannot be found to have discriminatorily refused or failed to reemployeither within themeaningof the Act.Basedupon the record as a whole,I am persuadedthat neither was the case.Thus,as tothe former proposition, although the record reveals that on occasion foremenmay have recommended that a particular person be hired or given consideration,or may have requested that a former employee or a relative of a mill employee beoffered an available job, the evidence discloses that in such cases the employee isstill required to apply at the personnel office 13This practice, rather than constitutinga deviation from, or nonadherence to, the Respondent's hiringpolicy, appears to havebeen generally accepted as a part thereof.Nor does the second proposition,concerningtheRespondent's having failedto accord Stamps or Johnson equal employment considerations, appear to warrantmerit.In this regard, assuming that the status of Stamps and Johnson at the timeof their termination was that of a laid-off employee, rather than that of one whosejob had been abolished, under the Respondent's hiring policy governing laid-offemployees, although both would have been entitled to be recalled on the shippingclerk job, had it, contrary to the fact, become available during the 12-month periodfollowing their October 1960 layoffs, neither would have been eligible to be consideredfor any other job until after October 25 and 28, 1961, respectively.The recorddiscloses that, from the time of their layoffs up until the date of the hearing, noopening occurred and no employee was recalled or hired in the shipping clerkclassification.Therefore, it cannot be said that at any time either, before or afterhis seniority would have terminated under a layoff status, either employee wasrefused employment in the job classification last held by him.On the other hand,assumingthat the shipping clerk jobs held by Stamps and Johnson at the time of theirlayoff were abolished, under the Respondent's hiring policy, each would have been1a That the Respondent does adhere to its policy of considering only applicants whoapply through the personneloffice is inpart substantiated by several of the GeneralCounsel's own witnesses whose testimony on this point is corroborative of that testified toby Respondent'switnesses. 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDeligible for reemployment on the same basis as any other applicant in any lob.opening for which he was qualified. In either case, the question centers on whetherthe Respondent had, at any time after September 12, 1961, a job available for whicheither Stamps or Johnson was qualified at a time when either had properly appliedat the Respondent's personnel office.As to Johnson, it must be conceded by all that he at no time applied at thepersonnel office for a job, but rather confined his employment efforts to inquiring ofHarbin as to a job opening on three occasions.While Stamps, on the other hand,did inquire at the personnel office concerning job openings from time to time, thecredible evidence fails to show that at any such time there was a job availablefor which he was qualified or eligible. In fact, the credible evidence discloses thatsince September 1960 slightly over 200 employees have been laid off for lack ofwork, and that, during this time, apart from a large number of recalls, there werebut four or five new employees hired by the Respondent on a permanent basis.The record shows that in February 1962 the Respondent for the first time set upon a temporary basis a hackling department within its established braiding depart-ment, and that, at that time, from among some 50 applicants per day who floodedthe personnel office over a 3-week period, the Respondent hired on a temporarybasis 15 employees, who have since been laid off, most of whom appear to havebeen boys of high school age and stamina.Notwithstanding Stamps' testimony to theeffect that he applied weekly throughout February and until the middle of March1962, he made no mention of these hackling job openings, of which he certainlywould have been aware had he in fact been anywhere near the personnel officeduring this time. I credit Cotton's testimony to the effect that at no time duringwhich employees were being hired for this temporary work did Stamps or Johnsonmake an application for employment.As to the shipping department, the only department in which Johnson had everworked and the one in which Stamps had been employed for the greater period oftime, the record shows, based in part upon the credited testimony of Harbin, that, sinceStamps and Johnson were terminated in October 1960, no temporary employees andonly one permanent employee have been hired, namely, one Dony Phyllips, whopreviously had been employed by the Respondent, first as a handler, and later as atwine stenciller, until he quit in May 1960. Phyllips, having made several unsuccess-ful attempts at reemployment since his voluntary termination in 1960, was rehiredthrough the personnel office as a handler in February 1962 when an opening occurred,after having been referred to that office by Harbin, of whom Phyllips had inquiredas to a job opening.Apart from this, the only personnel action to have occurredin the shipping department during this period involves a borrowing of three em-ployees from other departments on a temporary basis, and a temporary recall ofone employee for approximately 3 months to replace one who had become injured.For the above reasons, and based upon the record as a whole, I am convinced.and so find, that the General Counsel has not assumed the burden of establishingby a preponderance of the credible evidence that the Respondent, since September 12.1961, has refused to reemploy Stamps and/or Johnson because of their union activi-ties.Accordingly, I find and conclude that the Respondent has not engaged inconduct violative of Section 8(a) (3) and (1) of the Act as alleged in the complaintUpon the basis of the foregoing findings of fact, and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.The Linen Thread Company, Inc., is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.TextileWorkers Union of America, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3.The Respondent has not engaged in any unfair labor practices as alleged in thecomplaint 14RECOMMENDED ORDERIt is hereby recommended that the complaint be dismissed in its entirety."At the close of the Respondent's case I reservedruling upon its motion to dismiss thecomplaint.Consistent with my finding and conclusion,herein,that no unfair labor prac-ticeswere committed by the Respondent, such motion is hereby granted.